DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42, 44, 58-60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Watt; Paul William et al. (US 20070225663 A1).
Regarding claim 42, Watt discloses a system for treating a tissue site (¶ [0002], [0008], [0076], [0080], FIG. 3, the overall structure of the wound dressing 10; ¶ [0081], FIG. 4), comprising: 
a reduced-pressure source (¶ [0076], tube 2 … for connection to a source of vacuum); 
an absorbent layer adapted to be in fluid communication with the reduced-pressure source (¶ [0080], Fig. 3, layer 16 is a water-absorbent layer), 
the absorbent layer comprising: 
an absorbent material adapted to absorb fluid from the tissue site (¶ [0080], Fig. 3, layer 16 is … a non-woven fibrous web of hydrophilic textile fibers, e.g. viscose fibers, and superabsorbent polyacrylate gel-forming fibers); and 
an ion-exchange media adapted to reduce an ionic concentration of the fluid (¶ [0046], ion exchange separation materials (for example DEAE cellulose; ¶ [0081], Fig. 4, selectively absorbent beads 24 … ion exchange chromatography beads or affinity chromatography beads specifically adapted to remove or retain predetermined components of the wound fluid); and 
a drape adapted to cover the absorbent layer (¶ [0080], Fig. 3, cover sheet 11).
Watt teaches the invention substantially as claimed by Applicant but does not disclose all the claimed features in a single embodiment. A skilled artisan would have been able to combine features from Figs. 3 and 4 of Watt by including both the absorbent layer (Fig. 3, layer 16) and the ion exchange layer (Fig. 4, selectively absorbent beads 24) in a single embodiment, such as by including a layer of beads 24 underneath an absorbent layer 16.  
Combining these features will permit the article to selectively absorb components from a wound, while retaining a greater volume of fluid. One would be motivated to modify Watt by including both an absorbent layer and ion exchange media in a single embodiment since Watt describes another embodiment where these features are combined (¶ [0084], FIG. 7, wound fluid passes through a bed 48 of ion-exchange resin beads … the vacuum is switched to absorbent layer 50). Therefore, it would have been obvious to modify Watt by combining features from Figs. 3 and 4 in order to selectively remove compounds from a wound while retaining a volume of fluid. 

Regarding claim 62, Watt discloses a method for treating a tissue site (¶ [0006], wound dressing for vacuum therapy; ¶ [0065], method for promoting wound healing in a mammal), comprising: 
disposing an absorbent layer proximate to the tissue site (¶ [0002], [0008], [0076], [0080], FIG. 3, the overall structure of the wound dressing 10; ¶ [0081], FIG. 4), wherein the absorbent layer comprises: 
an absorbent material (¶ [0080], Fig. 3, layer 16 is a water-absorbent layer); and 
an ion-exchange media adapted to reduce an ionic concentration of a fluid drawn into the absorbent layer (¶ [0046], ion exchange separation materials (for example DEAE cellulose; ¶ [0081], Fig. 4, selectively absorbent beads 24 … ion exchange chromatography beads or affinity chromatography beads specifically adapted to remove or retain predetermined components of the wound fluid); 
attaching the absorbent layer to the tissue site with a drape (¶ [0080], Fig. 3, cover sheet 11).
Watt teaches the invention substantially as claimed by Applicant but does not disclose all the claimed features in a single embodiment. Regarding rationale and motivation to combine features from Figs. 3 and 4 of Watt, see discussion of claim 42 above. 

Regarding claims 44, 58-60 and 63, Watt discloses a system further comprising a manifold adapted to be positioned between the absorbent layer and the tissue site (¶ [0076], screen 4 … comprises a freeze-dried pad formed from a mixture of fibrillar collagen and oxidized regenerated cellulose (ORC); ¶ [0080], Fig. 3, layer 14 is a freeze-dried collagen/ORC sponge as described in relation to FIG. 1); 
wherein the absorbent material comprises a super-absorbent material; wherein the super-absorbent material is a super-absorbent polymer; wherein the super-absorbent polymer is a hydrogel (¶ [0080], Fig. 3, layer 16 … superabsorbent polyacrylate gel-forming fibers); 
further comprising: disposing a manifold between the tissue site and the absorbent layer (¶ [0076], screen 4 … comprises a freeze-dried pad formed from a mixture of fibrillar collagen and oxidized regenerated cellulose (ORC); ¶ [0080], Fig. 3, layer 14 is a freeze-dried collagen/ORC sponge as described in relation to FIG. 1);
fluidly coupling a reduced-pressure source to the manifold; and supplying reduced pressure to the tissue site to draw fluid from the tissue site to the absorbent layer (¶ [0076], a tube 2 passes through the cover sheet 1, for connection to a source of vacuum). 

Claims 43 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Watt; Paul William et al. (US 20070225663 A1) in view of Barefoot; Quint (US 9533081 B1).
Regarding claims 43 and 64, Watt does not explicitly disclose that a container having an absorbent sheet. Barefoot discloses an improved wound canister waste solidification system (col. 1, lines 6-9; col. 5, lines 1-15, portable negative pressure wound therapy system … 10); 
further comprising a container (col. 5, lines 1-15, container 12);
having an absorbent sheet disposed therein (cols. 5-6, lines 61-12, the packet 22 is able to be housed within the container 12); and 
adapted to be in fluid communication with a tissue site and a reduced-pressure source (col. 5, lines 1-15, negative pressure vacuum source 26);
further comprising fluidly coupling a container upstream of a reduced-pressure source (col. 5, lines 1-15, container 12);
wherein a second absorbent layer is positioned in the container (cols. 5-6, lines 61-12, the packet 22 is able to be housed within the container 12).
Barefoot solidifies waste liquid to prevent it from sloshing or spilling (col. 1, lines 62-63, limit the liquid available to spill or leak). One would be motivated to modify Watt with the canister and absorbent sheet of Barefoot to protect a vacuum source since Watt calls for connecting the bandage to a vacuum source (¶ [0076], tube 2 … for connection to a source of vacuum). Therefore, it would have been obvious to modify Watt with the canister and absorbent sheet of Barefoot in order to prevent contamination of a downstream vacuum source. 

Claims 45, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Watt; Paul William et al. (US 20070225663 A1) in view of Simonsen; Ole (US 20100323945).
Regarding claims 45, 46 and 49, Watt lacks acidic polymers or a cation exchange polymer. Simonsen discloses particles comprising a mixture of enzyme and polymer (¶ [0001], [0015], [0032]), comprising:
an ion-exchange media comprising porous beads (¶ [0034], particle size is between 50 to 500 nm; ¶ [0114] Additional materials can be crosslinking agents; ¶ [0141] Light spheres are small particles with low true density … prepared by expanding a solid material);
formed from cross-linked polymers (¶ [0114], crosslinking agents);
doped or grafted with acidic polymers (¶ [0056], hydrophilic monomer; ¶ [0070], cationic monomers); 
the acidic polymers comprise a cation-exchange media which is poly(2-acrylamido-2-methyl-1-propanesulfonic acid) (¶ [0056], hydrophilic monomer selected from the group consisting of … 2 -acrylamido-2-methylpropanesulfonic acid); and 
poly (acrylamido-N-propyltrimethylammonium chloride) (¶ [0070], cationic monomers include … (3 -acrylamidopropyl) trimethylammonium chloride). 
Simonsen combines ion exchange polymers in a modular form that can be mixed with other ingredients (¶ [0015], [0028], liquid compositions such as liquid detergents). One would be motivated to modify Watt with the doped or grafted beads of Simonsen to select a commercially available ion exchange media. Therefore, it would have been obvious to modify Watt with the beads of Simonsen in order to select an ion exchange media with known properties that can be obtained easily. 

Claims 47, 48, 50, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Watt; Paul William et al. (US 20070225663 A1) in view of Neal; Charles William et al. (US 20120055643).
Regarding claims 47, 48, 50, 68 and 69, Watt teaches the invention substantially as claimed by Applicant with the exception of an alkaline polymer, poly-APTAC or an anion exchange media. Neal discloses soil adsorbing articles (¶ [0002], [0004], [0012]), including diapers or absorbent articles (¶ [0080], fibrous structures include paper, fabrics, and absorbent pads (for example for diapers or feminine hygiene products)), comprising: 
a fiber (¶ [0012], fibrous structure; ¶ [0080], "Fibrous structure" …comprises one or more fibrous filaments and/or fibers), comprising: 
an absorbent material (¶ [0141], absorbent properties of the article of manufacture; ¶ [0209], hydroxyethyl or hydroxypropyl acrylates and methacrylates); and
an anion-exchange media comprising an alkaline polymer that is PolyAPTAC (¶ [0212], cationic monomeric units suitable for the present invention include … (3 -acrylamidopropyl) trimethylammonium chloride (APTAC)).
Neal selects a well-known cationic monomer for manufacturing an absorbent pad (¶ [0080]). One would be motivated to modify Watt with the PolyAPTAC of Neal since Watt suggests a variety of ion exchange media (¶ [0081], chromatography beads, for example size exclusion chromatography beads, ion exchange chromatography beads or affinity chromatography beads specifically adapted to remove or retain predetermined components of the wound fluid). Therefore, it would have been obvious to modify Watt with the PolyAPTAC of Neal in order to choose a monomer that absorbs water and ions effectively, and can be acquired commercially. 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Watt and Neal, further in view of Simonsen; Ole (US 20100323945).
Regarding claim 65, Watt lacks a cation-exchange media and an anion-exchange media. Neal discloses soil adsorbing articles (¶ [0002], [0004], [0012]), including an anion-exchange media (¶ [0212], cationic monomeric units suitable for the present invention include … (3 -acrylamidopropyl) trimethylammonium chloride (APTAC)). 
Neal selects a well-known cationic monomer for manufacturing an absorbent device (¶ [0080]). Regarding rationale and motivation to modify Watt with the anion-exchange media of Neal, see discussion of claim 47 above. 
 Watt and Neal lack a cation-exchange media. Simonsen discloses particles comprising a mixture of enzyme and polymer (¶ [0001], [0015], [0032]), comprising a cation-exchange media (¶ [0056], hydrophilic monomer selected from the group consisting of … 2 -acrylamido-2-methylpropanesulfonic acid). Simonsen also selects an ion exchange media that can be obtained commercially, as discussed for claims 45, 46 and 49 above. 

Double Patenting
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application with respect to which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application, if the divisional application is filed before the issuance of the patent. See MPEP 804.01. 
The present application was filed in response to a Requirement for Restriction/Election mailed 28 December 2017 in parent application 14/869649 to Locke; Christopher Brian et al. (US 10245346 B2). The immediate application 16/263178 was filed 31 January 2019, before Locke issued on 02 April 2019. Therefore Locke cannot be cited in a double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 42-44 and 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of Robinson; Timothy Mark et al. (US 10973962 B2).  
Regarding instant claim 42, Robinson claims substantially all limitations in claim 1. Regarding the limitation of an absorbent layer comprising an absorbent material and an ion-exchange media, Robinson claims “an ion exchange member” and “an absorbent adapted to be fluidly coupled to the manifold and the ion exchange member” (claim 1). Since these layers are fluidly coupled to each another, their overall assembly can be interpreted as an absorbent layer comprising an absorbent material and an ion-exchange media. 
Regarding instant claim 43, Robinson claims substantially all limitations in claim 5 (a container fluidly coupled between the manifold and the reduced-pressure source, wherein the absorbent is disposed within the container). Although Robinson does not explicitly claim that the container has an absorbent sheet, absorbent media are commonly formed into sheets, webs or other flattened shapes. This would have been a common form to select, since absorbent materials are commonly manufactured on textile equipment. 
Regarding instant claim 44, Robinson claims substantially all limitations in claim 1. Although Robinson does not explicitly claim that the manifold is positioned between the absorbent layer and the tissue site, Robinson claims a manifold and absorbent layer, along with a direction of fluid passing through the layers (reduced-pressure source is adapted to draw the fluid from the tissue site, through the ion exchange member, and into the absorbent). Therefore, the manifold appears to be disposed upstream of the absorbent layer, relative to the flow of fluid.
Regarding instant claim 62, Robinson claims substantially all limitations in claim 1. Although Robinson does not explicitly claim a method, Robinson’s system will perform all steps of the claimed method during routine operation. 

Allowable Subject Matter
Claims 70 and 71 are allowed.
Claims 51-57, 61, 66 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blott; Patrick Lewis et al.	US 20070167926 A1
Luckemeyer; James A. et al.	US 20140276491 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781